DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 25, 2021.  Claims 1-12 are pending.


Claim Interpretation

The previous 112(f) interpretation has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112

The previous 112(b) rejection has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Highnam et al. (US 2014/0010429).
Regarding claim 1, Highnam et al. discloses an image processing apparatus comprising: 
an acquisition unit, which is a processor, that acquires a first radiographic image which has been captured in a first state related to a first compression of a breast and a second radiographic image which has been captured in a second state related to a second compression of the breast, the second state related to the second compression being different from the first state related to the first compression (“According to a first aspect of the invention there is provided an imaging technique that obtains an image of an object along a first axis and subsequently obtains an image of the object along a second axis” at paragraph 0033, line 1; “In a preferred embodiment, the invention performs matching between CC and MLO mammograms” at paragraph 0044, line 1; “Preferably the breast is compressed by a tilted paddle to a reduced thickness by a paddle so as to appear in an image formed from a projection view to decrease in 
a derivation unit, which is a processor, that derives, a percentage of mammary glands of a breast image in the first radiographic image on the basis of a value of a fat tissue pixel which is included in the breast image of the second radiographic image, in a case in which the breast image of the first radiographic image does not include a fat tissue pixel (“Advantageously the automated assessment system identifies a correct fatty reference point found in any single image and the relationship of the fatty reference point is compared to the rest of the breast pixels. For example, the number of points which are brighter than the potential reference spot and the number of points which are less bright might be calculated in the different views: and if they are equal there the reference spot is likely more reliable” at paragraph 0062; “It is a further feature that densities/breast volumes/volume of fibro glandular tissue is computed for each image and the results collated only when the results are comparable” at paragraph 0057, line 1; while this does not explicitly state that the fat tissue pixel is absent from the first image view, if a correct fatty reference point is not found for the first view then the reference point must be taken from the second image view; therefore, this reference point can be used in the first image view to derive a corresponding percentage).
Regarding claim 3, Highnam et al. discloses an apparatus wherein breast compression directions of the first state and second state are different from each other 
Regarding claim 4, Highnam et al. discloses an apparatus wherein the first radiographic image includes a radiographic image captured in a craniocaudal direction and the second radiographic image includes a radiographic image captured in a mediolateral-oblique direction (“In a preferred embodiment, the invention performs matching between CC and MLO mammograms” at paragraph 0044, line 1).
Regarding claim 5, Highnam et al. discloses an apparatus 
wherein the acquisition unit further acquires information indicating a thickness of each breast in the capture of the first radiographic image and the second radiographic image (“According to a yet further aspect of the invention employs diagnostic markers that comprise selectively combining values generated from quantitative representation. The values are from the group comprising: the average thickness of dense tissue; variance of dense tissue/changes in density and/or confusing heterogeneity in an image; maximum thickness of dense tissue” at paragraph 0053, line 1), and 
the derivation unit derives the percentage of the mammary glands on the basis of a difference between the thicknesses of the breast (“According to an even further aspect the present invention relates to a process whereby statistics for two breasts are compared, for example, percentage of breast with h_int>recorded breast thickness, percentage of breast with h_int<0, percentage of breast edge with h_int>0, where h_int is the thickness of dense tissue” at paragraph 0066, line 1).
Regarding claim 7, Highnam et al. discloses an apparatus wherein, in a case in which the breast image of the second radiographic image does not include the fat tissue 
Regarding claim 9, Highnam et al. discloses an image processing method comprising: 
acquiring a first radiographic image which has been captured in a first state related to a first compression of a breast and a second radiographic image which has been captured in a second state related to a second compression of the breast, the second state related to the second compression being different from the first state related to the first compression (“According to a first aspect of the invention there is provided an imaging technique that obtains an image of an object along a first axis and subsequently obtains an image of the object along a second axis” at paragraph 0033, line 1; “In a preferred embodiment, the invention performs matching between CC and MLO mammograms” at paragraph 0044, line 1); and 
deriving a percentage of mammary glands of a breast image in the first radiographic image on the basis of a value of a fat tissue pixel which is included in the breast image of the second radiographic image, in a case in which the breast image of the first radiographic image does not include a fat tissue pixel (“Advantageously the automated assessment system identifies a correct fatty reference point found in any 
Regarding claim 10, Highnam et al. discloses a non-transitory recording medium recording an image processing program (implied that a programmed computer is used to carry out the processing; see also paragraph 0042 for discussion of incorporation of other software) that causes a computer to perform: 
acquiring a first radiographic image which has been captured in a first state related to a first compression of a breast and a second radiographic image which has been captured in a second state related to a second compression of the breast, the second state related to the second compression being different from the first state related to the first compression (“According to a first aspect of the invention there is provided an imaging technique that obtains an image of an object along a first axis and subsequently obtains an image of the object along a second axis” at paragraph 0033, 
deriving a percentage of mammary glands of a breast image in the first radiographic image on the basis of a value of a fat tissue pixel which is included in the breast image of the second radiographic image, in a case in which the breast image of the first radiographic image does not include a fat tissue pixel (“Advantageously the automated assessment system identifies a correct fatty reference point found in any single image and the relationship of the fatty reference point is compared to the rest of the breast pixels. For example, the number of points which are brighter than the potential reference spot and the number of points which are less bright might be calculated in the different views: and if they are equal there the reference spot is likely more reliable” at paragraph 0062; “It is a further feature that densities/breast volumes/volume of fibro glandular tissue is computed for each image and the results collated only when the results are comparable” at paragraph 0057, line 1; while this does not explicitly state that the fat tissue pixel is absent from the first image view, if a correct fatty reference point is not found for the first view then the reference point must be taken from the second image view; therefore, this reference point can be used in the first image view to derive a corresponding percentage). 
Regarding claim 12, Highnam et al. discloses an apparatus wherein the derivation unit derives the percentage of mammary glands of the breast image in the first radiographic image by converting a value of the fat tissue pixel in the first radiographic image into a value of the fat tissue pixel in the second radiographic image (if a correct fatty reference point is not found for the first view then the reference point .

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Highnam et al. and Morita (US 2009/0252396).
Regarding claim 2, Highnam et al. discloses the elements of claim as described above.
Highnam et al. does not explicitly disclose that the derivation unit derives the percentage of the mammary glands for each pixel. 
Morita teaches an image processing apparatus in the same field of endeavor of mammogram processing, wherein the derivation unit derives the percentage of the mammary glands for each pixel (“In dividing an image, first, the image is divided into a subject region and the omission region 78 which is a region outside the subject and to which the X-ray is directly irradiated. Since the omission region 78 presents particularly high density on the image, a peak appearing on the high density side in the density histogram of the entire image corresponds to the omission region 78” at paragraph 0077, line 1; “Lastly, a threshold value for extracting the mammary gland region 70 from density values of the greater pectoral region 76 and the fat region 72 in the vicinity of it is calculated, and the region is divided into the mammary gland region 70 and the fat region 72” at paragraph 0080; therefore all of the pixels of the image are processed and the resulting gland pixels are found in context of the breast volume). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the image division as taught by Morita to identify 
Regarding claim 6, Highnam et al. discloses an apparatus wherein the derivation unit derives the percentage of the mammary glands on the basis of a ratio of an amount of incident radiation in the second radiographic image and an amount of incident radiation derived on the basis of the first radiographic image (“It is a further feature that densities/breast volumes/volume of fibro glandular tissue is computed for each image and the results collated only when the results are comparable. For example, if L CC=5%, R CC=6%, L MLO=25%, R MLO=6%,” at paragraph 0057; “L MLO would be ignored as an outlier” at paragraph 0058, line 1; the image densities are compared to each other to establish whether or not there is consensus and which resulting density is reflective of the tissue). 
Highnam et al. does not explicitly disclose that the derivation unit derives the percentage of the mammary glands on the basis of a ratio of an amount of incident radiation derived on the basis of a pixel value of a direct region corresponding to radiation which is directly emitted without passing through the breast in the first radiographic image.
Morita teaches an image processing apparatus in the same field of endeavor of mammogram processing, wherein the derivation unit derives the percentage of the mammary glands on the basis of a ratio of an amount of incident radiation derived on the basis of a pixel value of a direct region corresponding to radiation which is directly emitted without passing through the breast in the first radiographic image (“In dividing an image, first, the image is divided into a subject region and the omission region 78 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the image division as taught by Morita to identify background and pectoral pixels for Highnam et al. to identify the regions containing pixels of interest for subsequent processing.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Highnam et al. and Tsunomori et al. (US 2017/0116731).
Regarding claim 8, Highnam et al. discloses an apparatus further comprising: 
a determination unit, which is a processor, that determines a type of the breast on the basis of the second radiographic image (“As well as an area-based density figure (0-100%) we could also provide a categorization, such as BIRADS” at paragraph 0080).
Highnam et al. does not explicitly disclose wherein, in a case in which the type of the breast determined by the determination unit is a type predetermined to be a breast 
Tsunomori et al. teaches an image processing apparatus in the same field of endeavor of mammogram processing 
wherein, in a case in which the type of the breast determined by the determination unit is a type predetermined to be a breast with a relatively high mammary gland density in at least one of the first radiographic image and the second radiographic image (“Region of Score 4: region where RD/B exceeds the threshold 1 and RF/D is smaller than the threshold 3. That is, the ratio of mammary gland region to the breast region is large to some degree, and the fat region in the mammary gland region to the mammary gland region is small” at paragraph 0111, line 1), the derivation unit derives the percentage of the mammary glands on the basis of a value of a mammary gland tissue pixel obtained by a portion of the breast which is estimated to be composed of only mammary gland tissues (“RD/B=(area D of mammary gland region/area B of breast region)” at paragraph 0104, line 1; the mammary gland region will therefore include pixels that are entirely of mammary gland and not fat, given that the tissue is found to be very dense).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the indexing as taught by Tsunomori et al. 
Regarding claim 11, Highnam et al. discloses a method as described in claim 1 above.
Highnam et al. does not explicitly disclose that the fat tissue pixel is a pixel corresponding to a portion of the breast which is estimated to be composed of only the fat tissues and includes a pixel in which the percentage of the fat tissues is greater than a predetermined threshold value of the breast.
Tsunomori et al. teaches an image processing method in the same field of endeavor of mammogram processing 
wherein the fat tissue pixel is a pixel corresponding to a portion of the breast which is estimated to be composed of only the fat tissues and includes a pixel in which the percentage of the fat tissues is greater than a predetermined threshold value of the breast (“RF/D=(area F of fat region in the mammary gland region/area D of mammary gland region) x100” at paragraph 0104, line 2; “Region of Score 2: region where RD/B exceeds the threshold 1, and RF/D is equal to or larger than a threshold 2 (second threshold, here, 50). That is, the region where the ratio of mammary gland region to the breast region is large to some degree, but the ratio of fat region in the mammary gland region to the mammary gland region is also comparatively large” at paragraph 0109, line 1).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the indexing as taught by Tsunomori et al. .

Response to Arguments

Summary of Remarks (@ response page labeled 11): “The presently claimed invention can be better understood by referring to the non-limiting embodiment shown in Figure 6 of the present application, which is summarized as follows:
 A first image is obtained from the CC direction (craniocaudal direction), and a determination is made as to whether the first image includes a fat tissue pixel.
If the first image does not include a fat tissue pixel, a second image is obtained from the MLO direction (mediolateral-oblique direction).
Then, the percentage of mammary glands of the first image can be derived by converting a value of the fat tissue pixel in the second image into a value of the fat tissue pixel in the first image.
It is believed that the invention of the present claims is not disclosed in the cited references. Specifically, while Highnam may disclose obtaining CC and MLO images, the images are not compared and processed in the manner set forth in the present claims.”

Examiner’s Response: As explained above, though Highnam et al. does not explicitly state that the fat tissue pixel is absent from the first image view, if a correct fatty reference point is not found for the first view then the reference point must be taken 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662